—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 18, 1999, which, in an action to recover for personal injuries allegedly caused by ice in front of defendant’s store, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed in view of plaintiff’s deposition testimony in which she said that she did not see any ice where she fell (see, Croff v Grand Union Co., 205 AD2d 856). Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.